Citation Nr: 0838356	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for gastroesophageal reflux disease (GERD) with 
hiatal hernia.

2.  Entitlement to service connection for a breathing 
disorder, including exercise-induced asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from May to September 1996, 
March to October 2002, and January to December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Togus, Maine.  A June 
2006 rating decision granted service connection for GERD with 
hiatal hernia and assigned an initial evaluation of 10 
percent, effective December 2005.  A July 2006 rating 
decision denied service connection for exercise-induced 
asthma.

The June 2006 rating decision also granted service connection 
for the residuals of a left foot injury and assigned an 
initial evaluation of zero percent (i.e., noncompensable), 
effective December 2005, and the veteran appealed the initial 
evaluation.  Following issuance of the statement of the case, 
the veteran indicated on his Substantive Appeal (VA Form 9) 
by listing only the GERD and service connection claims that 
he withdrew his appeal of that issue.  A June 2007 RO letter 
to the veteran confirmed the withdrawal of that issue with no 
response from the veteran.  Thus, that issue is not before 
the Board and will not be addressed in the decision below.  
See 38 C.F.R. § 20.204 (2008). 


FINDINGS OF FACT

1.  The veteran's GERD with hiatal hernia does not manifest 
with considerable impairment of health.  Vomiting, material 
weight loss, and hematemesis or melena with anemia have not 
manifested.

2.  The medical evidence of record does not show asthma, 
including exercise-induced asthma, was caused or made 
chronically worse by the veteran's active military service.



CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating in 
excess of 10 percent for GERD with hiatal hernia.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7399-7346 (2008).

2.  Asthma, including exercise-induced asthma, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In letters of January and 
March 2006, VA notified the veteran of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain, and how disability ratings and effective dates are 
assigned in the event service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes the decision of the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which spoke only to cases of entitlement 
to an increased rating.  Because there is a distinction 
between initial rating claims and increased rating claims, 
Vazquez-Flores is not for application with respect to initial 
rating claims as notice requirements are met when the 
underlying claim for service connection is substantiated.  
Consequently, there is no need to discuss whether VA met the 
Vazquez-Flores standard as concerns the veteran's increased 
initial rating claim.
VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and he in fact 
did participate.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Further, the claims were readjudicated on a de 
novo basis by a Decision Review Officer, as shown in the 
statement of the case.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's gastrointestinal disorder.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.

Analysis

Upon receipt of the examination report set forth below, The 
RO evaluated the veteran's GERD analogously under hyphenated 
Diagnostic Code 7346 for hiatal hernia.  See 38 C.F.R. 
§ 4.20.  Those rating criteria are as follows.  A rating of 
60 percent is assigned with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  A rating of 30 percent is assigned with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  
A rating of 10 percent is assigned with two or more of the 
symptoms for the 30 percent evaluation with less severity.

The terms "considerable impairment of health" and "severe 
impairment of health" are not defined in the rating schedule.  
Rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.
The June 2006 VA general examination report notes the 
veteran's history of having undergone an in-service upper GI 
series in September 2005, which showed a small, uncomplicated 
hiatal hernia.  He also complained of reflux symptoms.  
Following his report of complaints of sharp stabbing chest 
pain in the epigastrium that radiated through to the back, 
his medication was changed from Cimetidine to Aciphex 20 mg.  
His symptoms abated, and he ceased taking Aciphex after his 
prescription ran out.  He told the examiner that he currently 
used an over-the-counter medication, Prilosec, which he also 
noted was not as effective; so, he also used Tums on 
occasion.  The veteran denied dysphagia, but noted occasional 
discomfort even with drinking water.  He avoided spicy foods 
and reported symptoms of pyrosis (heartburn) and epigastric 
discomfort every evening.  He also noted actual regurgitation 
of acid into his mouth once or twice a week.  He denied 
hematemesis, melena, nausea, or vomiting.  Further, he had 
never undergone an esophagogastroduodenoscopy.

Physical examination revealed the veteran as mildly over 
weight at 230 pounds.  Abdominal examination revealed active 
bowel sounds but no masses, organomegaly, tenderness, or 
herniae.

While the findings on clinical examination show the veteran 
to experience daily symptoms of his gastrointestinal 
disorder, it has not manifested with dysphagia, and any 
reasonable weighing of the evidence shows his health is not 
considerably impaired, which is the core requirement for a 30 
percent rating.  See Diagnostic Code 7346.  The examination 
report notes the veteran's full-time employment as an 
electrician, and that he is fully functional in all 
activities of daily living.  Thus, as of the 2006 
examination, the veteran's GERD with hiatal hernia more 
nearly approximated a 10 percent rating.  38 C.F.R. § 4.7.

In his July 2006 Notice of Disagreement, the veteran posited 
that the examiner must have misunderstood him or 
misinterpreted what he was told, as he notes he told the 
examiner he felt as if he was being impaled during a typical 
episode, which usually is within two to three hours after his 
evening meal.  He described his pain as quite severe, and 
sometimes it radiated from his chest to his back to the right 
side of  his neck.  The pain awakened him at night and, if it 
started before retiring, it would keep him awake.  The 
Aciphex did not alleviate his pain but it did ease his other 
symptoms, but he was unable to obtain a refill.

As noted by the VA examiner, service treatment records note 
the September 2005 upper gastrointestinal series as having 
shown a small uncomplicated hiatal hernia without other 
significant abnormalities.  The October 2005 follow-up noted 
the prescription for Aciphex, and that the veteran was 
encouraged to lose weight.

The Board acknowledges the veteran's reported 
gastrointestinal symptomatology but finds the probative 
medical evidence of record shows his current evaluation 
reasonably compensates him for his symptoms.  VA outpatient 
records note his October 2006 initial intake noted the 
gastrointestinal disorder was not his primary concern but his 
musculoskeletal pain.  He denied any nausea, vomiting, or 
gastrointestinal problems.  While he reported transient 
symptoms of depression, he noted things were well in his home 
and he continued to work without any problems, though he had 
gained considerable weight.  Abdominal examination revealed 
normal bowel sounds, and no tenderness, hepatomegaly, or 
splenomegaly.  This entry also noted the veteran was again 
started on Prilosec 20 mg for his symptoms.  At his November 
2006 follow-up, the veteran reported his other reported 
problems had resolved.  The examiner noted the 
gastrointestinal disorder was stable, and there was no need 
for change in the veteran's medication regimen.

The Board finds the probative medical evidence shows the 
veteran's gastrointestinal disability picture does not 
approximate the rating criteria of Diagnostic Codes 7301 to 
7329 or 7331, 7342, 7345, or 7348.  Neither does the evidence 
show an elevation to next higher evaluation as met or 
approximated.  Thus, the Board finds the veteran's GERD with 
hiatal hernia more nearly approximates a 10 percent rating, 
and it has manifested at that rate throughout the entire 
appeal period.  38 C.F.R. § 4.1, 4.7, 4.114, Diagnostic Code 
7346.



Service Connection Claim

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Analysis

The veteran is a member of the Air National Guard who was 
called to active Federal Air National Guard service for the 
periods indicated earlier.  See generally Perpich v. 
Department of Defense, 496 U.S. 334, 347 (1990).  The July 
2006 rating decision determined the veteran's asthma disorder 
preexisted his active military service and that his service 
did not chronically aggravate it beyond its normal 
progression.  The veteran disagreed, asserting that-but for 
the rigors of his service, any allergy or allergies he may 
have had upon entrance into active service would not have 
progressed to asthma or exercise-induced asthma.

His Notice of Disagreement asserted he had no symptoms or 
exercise as a trigger prior to his active service, and that 
his chronic symptoms were brought on by the constant physical 
training.  Since his last period of active service, he 
asserts, he is now more dependent on inhalers and the 
frequency of his attacks have increased.  While he concedes 
that cats and exercise are common non-military triggers, he 
asserts that so was the sand in Iraq, for which other 
soldiers are being compensated.  The preponderance of the 
evidence is against these assertions.

The veteran's February 2006 statement asserts that his 
symptoms increased almost immediately after arriving at Ft. 
Sill, OK.  Two VA examiners opined the veteran's pre-existing 
allergy-related asthma was not aggravated beyond its normal 
progression by his active service.

May 2006 VA pulmonary function tests were interpreted as 
having shown normal lung volumes but a paradoxical fall in 
FEV1 with a bronchodilator.  Diffusing capacity was also 
normal when corrected for alveolar volume.  The June 2006 VA 
examination report noted the veteran's having been seen in 
September 2000 for hay fever.  A January 2005 pulmonary 
consult resulted in a diagnosis of allergy-induced asthma, 
with exposure to cats being a trigger.  After May and June 
2005 medical visits, however, he was diagnosed with 
exercised-induced asthma.  His medications were Flovent, 
Singular, and Albuterol.  In October 2005, he was put on a 
Profile that allowed him to run at his own pace and to avoid 
cutting grass.  He noted he still had shortness of breath 
with exertion, and running caused wheezing.  Were he to 
encounter cats, which he did occasionally on his job, he 
experienced immediate tightness and wheezing.  He averaged an 
asthma attack once a week.

The examiner noted the May 2006 pulmonary function tests.  
Physical examination revealed the chest as clear to 
percussion and auscultation and breath sounds were without 
rales, rhonchi or wheezes bilaterally.  Excursion was full.  
The examiner listed exercised-induced asthma as the 
diagnosis.

Upon receipt of the examination report, a July 2006 RO 
memorandum noted the veteran's September 2000 diagnosis of 
allergy-induced asthma and normal 2004 in-service pulmonary 
function tests.  The RO requested the examiner to review the 
claims file and opine whether the veteran's history 
represented a permanent aggravation of his condition by 
active service.  The examiner responded in a July 2006 
addendum that the veteran's medical history did not 
necessarily represent a progression of his asthma, but that 
there were multiple triggers for it, to include cats and 
exercise.  Further, his review of the records, interview and 
examination of the veteran led him to opine the veteran's 
asthma was not permanently aggravated by his active service, 
as he was subject to exposure to cats and exercise regardless 
of whether he had ever served in the military.

After insuring all of the service treatment records were of 
record, including a March 2005 pulmonary function tests 
report, the RO requested another medical review of the 
veteran's file.  The examiner noted a January 2005 diagnosis 
of asthma prior to reporting for active service, and that the 
veteran had a long history of breathing problems that 
included treatment in October 2002.  The examiner opined the 
veteran's asthma symptoms in service represented the normal 
progression of his long-standing pre-existing breathing 
problems that started at least in February 1999, when his 
symptoms were getting progressively worse.  There was nothing 
to indicate, opined the examiner, that the veteran's asthma 
would have progressed differently had he not served on active 
duty for 11 months and 23 days.

The veteran, understandably, disagrees with the examiner's 
opinion, and asserts it should be discounted because the 
examiner is not a pulmonologist.  The Board rejects this 
assertion, as the evidence of record does not indicate the 
issue under consideration was beyond the knowledge and 
training of a non-pulmonologist.  The report indicates the 
examiner is a compensation and pension examiner.  The Board 
finds nothing in the claims file to contradict the examiner's 
opinion.  In fact, the probative evidence supports it.

Service treatment records are negative for any entries 
related to complaints, findings, or treatment for any 
respiratory disorder during the veteran's first tour of 
active service.  The probative evidence of record shows his 
symptoms to have first manifested in 1998, which was between 
his first and second tours, as his May 1995 medical history 
did not indicate problems with hay fever.

A March 1998 entry prepared at the Calais Regional Hospital 
Emergency Department notes the veteran's presentation with 
complaints of shortness of breath that started earlier that 
evening.  The veteran noted that it happened often, but that 
day's episode was the worse ever.  He denied any cold 
symptoms but noted he had recently moved into a new house.  
The initial screener noted audible wheezing, but the 
examination less than 10 minutes later noted congestion and a 
cough but no wheezing.  The veteran was prescribed an inhaler 
and released.

On his February 1999 Annual Medical Certificate, the veteran 
noted he had allergies, he had gone to a doctor, and he was 
prescribed an inhaler.  There is no evidence to indicate the 
veteran meant an event other than the one of March 1998.  His 
September 2000 Report Of Medical History for his periodic 
physical examination noted a prior history of hay fever, and 
that he used Claritin and Veniten as needed for his symptoms.  
The September 2000 Report Of Medical Examination noted the 
"hay fever - Claritin [and] Proventil inhaler (Cats)."  
This entry clearly suggests the veteran's symptoms were 
related to an allergy to cats.

The veteran's February and October 2002 Annual Medical 
Certificates continued to note his use of an inhaler.  His 
October 2002 Report Of Medical History noted his indication 
of a history of asthma or any breathing problem, wheezing, 
use of an inhaler, and hay fever, were all related to an 
asthmatic reaction to cat dander.

A private January 2003 spirometry report noted tests were 
read as normal.  A January 2004 entry notes the veteran 
denied having been diagnosed with asthma, and that he used an 
Albuterol inhaler for a cat allergy.  A December 2004 entry 
on the Annual Medical Certificate notes a history of mild 
allergic asthma, and that a pulmonary consult was needed.

The pulmonary consult was conducted in January 2005.  The 
examiner noted the veteran's reported history of cat-allergy-
induced asthma.  The examiner noted a positive histamine 
challenge with normal pre-challenge spirometry.  He diagnosed 
mild intermittent asthma, allergy induced, currently on no 
medication.  He recommended a treatment plan for the veteran 
to continue the use of inhalers as needed, which was 
prescribed in case his symptoms worsened, he was to avoid 
cats, and stay active.  The examiner's entry in the service 
treatment records notes the veteran was athletic and he 
reported he felt better when he ran, as he passed his last 
fitness test with no difficulty.  He denied any prior 
hospitalization or use of steroids.  The examiner doubted the 
necessity of a profile and deemed the veteran deployable.

In light of the above, the Presumption of Soundness did not 
attach to the veteran's second and most recent tours of 
active service, as his allergy-induced asthma was duly noted.

Service treatment records note a March 2005 entry where the 
veteran reported he could not complete even half of a 
physical training test two weeks earlier, and that his 
medication was not helping.  A March 2005 stress pulmonary 
function test was read as positive.  A diagnosis of exercise-
induced asthma was noted.  A June 2005 entry notes symptoms 
of moderate persistent asthma exacerbated with exertion, but 
the veteran also complained of nighttime symptoms about twice 
a week, and that he slept with his window open.  The examiner 
noted the veteran was educated on decreasing his exposure to 
allergens.  This entry suggests the veteran was advised to 
close his window.

As noted earlier, the VA examiners reviewed the entire 
medical history and determined the veteran's pre-existing 
asthma was not permanently aggravated beyond its normal 
progression by active service, as his asthma is sensitive to 
multiple triggers.  The Board notes a November 2006 VA 
outpatient entry where the veteran informed the examiner he 
had asthma at times-indoors and outdoors, and the examiner 
noted the veteran's pulmonary function tests were not 
consistent with obstructive disease.  Thus, the Board finds 
the probative medical evidence compellingly shows that any 
increase in the pre-existing asthma, be it allergy- or 
exercise-induced, was not due to the rigors of his active 
service.  38 C.F.R. §§ 3.303, 3.304(b), 3.306.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to an initial evaluation higher than 10 percent 
for GERD with hiatal hernia is denied.

Entitlement to service connection for a breathing disorder, 
including exercise-induced asthma, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


